Citation Nr: 0005629	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-08 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right middle finger fracture, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for right ankle 
fracture residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to July 
1975.

This appeal arose from an October 1997 rating action of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In June 1998, the veteran testified at a 
personal hearing conducted at the RO; in January 1999, the 
hearing officer issued a decision which continued to deny the 
benefits sought.  In April 1999, the veteran testified before 
a member of the Board of Veterans' Appeals (Board) sitting in 
Atlanta, Georgia.  In May 1999, the issues noted above were 
remanded by the Board for additional development.  Following 
this remand, the veteran and his representative were informed 
by a supplemental statement of the case issued in November 
1999 of the continued denial of his claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by some 
limitation of motion and x-ray evidence of mild degenerative 
changes, with no evidence of spasms, weakness, fatigability 
or incoordination.

2.  The veteran's right middle fracture residuals are 
manifested by subjective complaints of pain following 
extensive use, with objective evidence of arthritis and 
mallet deformity and some limitation of motion; there was no 
indication of weakness, fatigability, incoordination or pain 
on use during the examination.

3.  The veteran's right ankle fracture residuals are 
manifested by complaints of pain following extensive use, 
with mild limitation of dorsiflexion, with no objective 
evidence of pain during the examination or of weakness, 
fatigability or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected lumbar spine disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Codes 5003, 5010, 5295 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right middle finger fracture 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Codes 5003, 5010, 5226 (1999).

3.  The criteria for an evaluation in excess of 0 percent for 
the service-connected right ankle fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.40, 4.45, Codes 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claim which 
are plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1999).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).


FACTS

Lumbar spine

The veteran has been service-connected for a lumbar spine 
disorder since 1975.  He was examined by VA in April 1997.  
He stated that he had limited range of motion with discomfort 
at the end point of flexion.  The objective examination noted 
that his lumbar lordosis was normal, although he was able to 
forward flex to only 80 degrees.  He had excellent extension 
of 35 degrees, without discomfort.  Lateral bending was to 40 
degrees bilaterally and rotation was to 35 degrees 
bilaterally.  Straight leg raises were negative at 90 
degrees.  An x-ray showed minimal wedge compression deformity 
of the T12 and L1 level with preservation of the disc space 
and vertebral alignment.  The diagnosis was restricted 
forward flexion.  The examiner commented that the veteran had 
a mild form of degenerative changes without discernible 
osteoarthritis or disc disease.

The veteran testified at a personal hearing at the RO in June 
1998.  He complained of recurrent back pain.  While he denied 
being on any medication, he indicated that he had used a TENS 
unit since 1975.  He denied radiation.  He also admitted that 
his back pain had not interfered with his employment, 
although he could not lift over 50 pounds.  At the time of 
this hearing, he submitted some unidentified records from 
June 1998 which showed a diagnosis of compression fracture L5 
with no clinical findings.  A VA outpatient treatment record 
noted spondylitis of L5-S1 by history with no x-ray or 
clinical findings.  

An April 1999 private examination noted that the veteran's 
reflexes were normal, as was his muscle strength.  Straight 
leg raises were negative.  Forward flexion was to 80 degrees; 
extension was to 30 degrees; and rotation was to 40 degrees 
bilaterally.  The diagnosis was old healed compression 
fracture lumbar spine with no neurological deficit.

The veteran testified before a member of the Board in April 
1999.  He stated that he was still using a TENS unit.  He 
denied having any spasms and stated that he could not lift 
more than 50 pounds.

In June 1999, VA conducted another examination of the 
veteran.  He stated that, if he was careful, his back would 
be "OK."  He was able to do a complete day's work.  The 
objective examination found no evidence of weakness, 
fatigability or incoordination.  Forward flexion was to 75 
degrees; extension was to 30 degrees; lateral bending was to 
30 bilaterally; and rotation was to 30 degrees bilaterally.  
He displayed diffuse tenderness, but there was no definite 
spasm.  There were also no neurological deficits.  An x-ray 
showed mild degenerative changes in the lumbar area and in 
the dorsolumbar area, with lesser changes noted in between.  
He displayed minor, if any, pain during the examination.  He 
was noted to have occasional flare-ups which would cause some 
limitation.


Right middle finger fracture residuals

The veteran has been service-connected for the residuals of a 
fracture to the right middle finger since 1975.  He was 
examined by VA in April 1997.  He indicated that he had a 
deformity of the distal interphalangeal (DIP) joint of this 
finger.  The objective examination noted that he had palmar 
favorable flexion contraction at 30 degrees; plus from the 
linear axis of the digit.  This could not be extended.  
Despite this, he displayed excellent grip; he also opposed 
and held opposition of that finger well with the thumb.  An 
x-ray showed a healed post traumatic deformity distally at 
the base of the distal phalanx of the third finger and 
superimposed low grade degenerative joint disease (DJD) 
affecting the DIP joint of the finger.  The diagnosis was 
flexion contracture, DIP joint.

The veteran testified at a personal hearing at the RO in June 
1998.  He contended that he had arthritis in the whole hand 
due to his fracture.  He complained of limitation of motion 
and contracture of the right middle finger.  He denied 
undergoing any specific treatment.

The veteran then testified before a member of the Board in 
April 1999.  He stated that he now had arthritis because of 
his right middle finger injury.  He claimed that his finger 
hurt, and noted that the knuckle occasionally got in the way 
on-the-job.  However, he denied receiving any treatment.

A VA examination was conducted in June 1999.  There was no 
evidence of weakness, fatigability or incoordination.  He had 
an obvious mallet finger, as well as hypertrophic changes of 
the DIP joint of the right middle finger.  Flexion was to 80 
degrees and extension was -20 degrees, both actively and 
passively.  An x-ray showed a probable old fracture, avulsion 
of the distal phalanx with osteoarthritic changes.  He 
indicated that the finger would hurt at the end of the day, 
but acknowledged that he was able to get through his work-
day.  There was minor, if any, pain exhibited during the 
examination.


Right ankle fracture residuals

The veteran has been service-connected for the residuals of a 
right ankle fracture since 1975.  He was examined by VA in 
April 1997.  He stated that his ankle was fairly 
asymptomatic.  The objective examination noted no deformity.  
He was able to dorsiflex to 20 degrees and plantar flex to 35 
degrees.  Inversion and eversion appeared to be normal.  
There was no crepitus upon range of motion.  He stood nicely 
on his forefeet and back on his heels without discomfort.  An 
x-ray found small plantar and posterior spurs in the os 
calcis, which may cause pain on prolonged weight bearing or 
walking.  The diagnosis was no clinical residual, full 
mobility.

The veteran testified at a personal hearing at the RO in June 
1998.  He stated that he was unable to stand on his toes and 
had occasional impaired gait when the right ankle is 
"agitated."  He stated that he had been diagnosed as having 
arthritis of the right ankle.

The veteran then testified at a hearing before a member of 
the Board in April 1999.  He again claimed that he had 
arthritis of the right ankle.  He indicated that this had 
impaired his ability to walk, although he denied receiving 
treatment.

A VA examination was performed in June 1999.  The objective 
examination showed no evidence of weakness, fatigability or 
incoordination.  He complained mainly of heel pain, which was 
quite diffuse, and occurred with or without walking.  
However, he admitted that he was able to work a full day.  He 
reported some soreness of the foot and ankle upon walking.  
Dorsiflexion was to 15 degrees and plantar flexion was to 45 
degrees.  The x-ray was negative except for some heel spurs, 
which were noted to be compatible with his age.  He displayed 
minor, if any, pain during the examination.


ANALYSIS

Lumbar spine disorder

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending or a 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation requires severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Code 5295 (1999).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an evaluation in excess of 10 percent for the veteran's 
service-connected lumbar spine disorder.  The objective 
evidence of record does show that the veteran suffers from 
mild degenerative changes in the low back which have resulted 
in limitation of forward bending.  However, at the time of 
the June 1999 VA examination, he displayed minor, if any, 
pain on motion.  There was no evidence of muscle spasms on 
extreme forward bending and there was no unilateral loss of 
lateral spine motion in the standing position.  Moreover, 
there was no evidence of weakness, fatigability or 
incoordination.  He also testified that he was able to lift 
up to 50 pounds and denied any interference with his 
employment.  Thus, it is determined that the 10 percent 
evaluation currently assigned to the veteran's lumbar spine 
disorder adequately compensates him for his current level of 
disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his lumbar spine disorder.


Right middle finger fracture residuals

According to the applicable criteria, a 10 percent evaluation 
is warranted for either favorable or unfavorable ankylosis of 
the finger.  An evaluation in excess of 10 percent would 
require extremely unfavorable ankylosis, which would be rated 
as an amputation under codes 5152 through 5156.  38 C.F.R. 
Part 4, Code 5226 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the right 
middle finger fracture residuals is not warranted.  A rating 
in excess of 10 percent would require the presence of 
extremely unfavorable ankylosis.  This is not present in the 
instant case.  The VA examination conducted in April 1997 
clearly noted that, while ankylosis of the DIP joint is 
present, it is favorable.  Thus, a basic element of an 
increased evaluation has not been established in this case.  
Moreover, there was no indication that his fracture residuals 
have resulted in weakness, fatigability or incoordination.  
The April 1997 VA examination noted that, despite his injury 
residuals, he had excellent grip.  While he complained that 
he suffered from pain at the end of the day, he did note that 
he was able to get through a work day successfully.  In 
addition, the most recent examination noted that there was 
minor, if any, pain on motion observed.  Therefore, it is 
concluded that an increased evaluation is not justified at 
this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right middle finger 
fracture residuals.



Right ankle fracture residuals

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle.  
38 C.F.R. Part 4, Code 5271 (1999).  A 20 percent evaluation 
requires ankylosis of the ankle joint in plantar flexion at 
an angle of less than 30 degrees.  38 C.F.R. Part 4, Code 
5270 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the right ankle 
fracture residuals is not warranted.  The objective evidence 
of record does not show that he suffers from moderate 
limitation of motion of the right ankle joint; in fact, the 
June 1999 VA examination had noted that dorsiflexion was to 
15 degrees and plantar flexion was to 45 degrees.  Thus, 
moderate limitation of motion has not been demonstrated.  
Moreover, this range of motion does not show that the ankle 
joint was ankylosed in plantar flexion at less than 30 
degrees.  Nor was there any evidence of weakness, 
fatigability or incoordination.  Finally, while he indicated 
that he had pain at the end of the day, there was none noted 
during the June 1999 VA examination and he was able to finish 
a day's work.  Therefore, it is determined that more than the 
noncompensable evaluation assigned is not justified at this 
time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected right ankle fracture 
residuals.


ORDER

An increased evaluation for the service-connected lumbar 
spine disorder is denied.

An increased evaluation for the service-connected right 
middle finger fracture residuals is denied.

A compensable evaluation for the service-connected right 
ankle fracture residuals is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

